

117 HRES 84 IH: Authorizing and directing Committee on House Administration to report recommendations to the House to enhance House Chamber security, and for other purposes.
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 84IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mr. Cole submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAuthorizing and directing Committee on House Administration to report recommendations to the House to enhance House Chamber security, and for other purposes.Whereas it is incumbent upon the Speaker to provide for the physical security of the House, its Members, and its employees;Whereas, on January 12, 2021, the Speaker directed the Acting Sergeant-at-Arms of the House of Representatives to require all persons entering the House Chamber to undergo enhanced security screening;Whereas in the midst of a pandemic, the implementation of enhanced security screenings creates an unsafe situation where Members and staff are unable to adequately follow Office of the Attending Physician social distancing guidelines;Whereas the current locations of the magnetometers surrounding the House Chamber have caused significant delays for Members and staff attempting to access the House floor;Whereas the implementation of enhanced security screenings directly outside the House Chamber could impede Members of Congress from undertaking their constitutional duty to vote;Whereas the implementation of enhanced screenings diverts key United States Capitol Police resources from security concerns in the broader Capitol complex;Whereas the Committee on House Administration is charged with oversight of the day-to-day operations of the House of Representatives; andWhereas alternatives to these locations exist which would maintain the same level of Chamber security but significantly reduce the delay of Members seeking access to the House Chamber: Now, therefore, be itThat, no later than February 28, 2021, the Committee on House Administration is authorized and directed to report recommendations to the House that would—(1)enhance House Chamber security;(2)allow members efficient access to the House Chamber;(3)eliminate lines for entry into the House Chamber;(4)ensure the ability to maintain appropriate social distancing guidelines; and(5)any other recommendations for changes to House operations they deem fit.